RAY, Judge,
dissenting.
I respectfully dissent from the majority’s conclusion that OCGA § 49-4A-9 (e) applies to a juvenile who is sentenced to the Department of Corrections (the “DOC”), but is thereafter “committed” by the DOC to the Department of Juvenile Justice (the “DJJ”) until his seventeenth birthday. I believe that OCGA § 17-10-14 (a) is the controlling statute in the instant case and that the DJJ was bound to transfer T. M. H. back to the DOC upon his seventeenth birthday. Accordingly, I contend that the trial court’s orders probating and releasing T. M. H. was without authority and should be reversed.
The cardinal rule of statutory interpretation is to ascertain the legislature’s purpose in enacting a statute and then construe the statute in light of the intent as found in the statute as a whole. Goldberg v. State, 282 Ga. 542, 544 (651 SE2d 667) (2007). This Court reviews the trial court’s interpretation of a statute de novo. Hobbs v. State, 334 Ga. App. 241, 245 (3) (779 SE2d 15) (2015).
The superior court has “exclusive original jurisdiction over the trial of any child 13 to 17 years of age who is alleged to have committed” one of several enumerated violent crimes, including “[ajrmed robbery if committed with a firearm.” OCGA § 15-11-560 (b) (8). In the instant case, although T. M. H. was sentenced by the superior court as an adult into the custody of the DOC, he was placed by the DOC with the DJJ until his seventeenth birthday as required by OCGA § 17-10-14 (a), which governs the sentencing of juveniles as *636adults by a superior court. OCGA § 17-10-14 (a) provides:
.. . [When] a person under the age of 17 years is convicted of a felony and sentenced as an adult to life imprisonment or to a certain term of imprisonment, such person shall be committed to the Department of Juvenile Justice to serve such sentence... until such person is 17 years of age at which time such person shall be transferred to the Department of Corrections to serve the remainder of the sentence. . . .
(Emphasis supplied.) OCGA § 17-10-14 (a).18
Notwithstanding the foregoing statutory mandate, the trial court found that it was authorized to probate the balance of T. M. H.’s sentence upon his seventeenth birthday pursuant to OCGA § 49-4A-9 (e). This statute governs the sentencing and sentence review of juveniles who, unlike T. M. H., were sentenced directly into the custody of the DJJ. OCGA § 49-4A-9 (e) provides, in pertinent part:
Any child under 17 years of age who is sentenced in the superior court and committed to the [Department [of Juvenile Justice] may be eligible to participate in all juvenile detention facility programs and services .... When such a child sentenced in the superior court is approaching his or her seventeenth birthday, the [Department [of Juvenile Justice] shall . . . provide the court with information concerning the participation and progress of the child in [such] programs.... The court shall review the case and determine if the child, upon becoming 17 years of age, should be placed on probation, have his or her sentence reduced, be transferred to the Department of Corrections for the remainder of the original sentence, or be subject to any other determination authorized by law.
(Emphasis supplied.) OCGA § 49-4A-9 (e). While I recognize that at first glance it might seem that this provision gave the trial court the ability to modify T. M. H.’s sentence, I do not find that such authority existed under OCGA § 49-4A-9 (e) because OCGA § 49-4A-9 applies only to those juveniles sentenced by the trial court in the exercise of its discretion into the custody of the DJJ. See OCGA § 49-4A-9 (a). Although T. M. H. served a portion of his sentence in the custody of the *637DJJ pursuant to OCGA § 17-10-14 (a), he was sentenced by the superior court directly to the DOC. Thus, I find that OCGA § 17-10-14 (a) is the controlling statute in this case.19
Decided November 18, 2016
Paul L. Howard, Jr., District Attorney, Paige Reese Whitaker, Kevin C. Armstrong, Assistant District Attorneys, for appellant.
This Court’s recent decision in Ga. Dept. of Juvenile Justice v. Eller, 338 Ga. App. 247 (789 SE2d 412) (2016), does not require a different result. In Eller, the DJJ appealed from a superior court order sentencing Eller, a juvenile, directly into the custody of the DJJ until he turned 21 years old. Id. The Eller Court found that although the superior court was authorized to re-evaluate Eller’s sentence upon his seventeenth birthday under OCGA § 49-4A-9 (e), it was not authorized to require the DJJ to keep Eller beyond his seventeenth birthday Id. Eller is distinguishable from the instant case because Eller, unlike T. M. H., was sentenced by the trial court directly into the custody of the DJJ. Additionally, I question the language in Eller to the extent that it implies that a defendant who is not directly sentenced to the DJJ, but who instead is sentenced into the custody of the DOC and is transferred to the DJJ until his seventeenth birthday pursuant to OCGA § 17-10-14 (a), can have his sentence reviewed and reduced under OCGA § 49-4A-9 (e).
For the foregoing reasons, I would hold that the trial court lacked jurisdiction to probate the balance of T. M. H.’s sentence and to order his release. “When a trial court enters a judgment where it does not have jurisdiction, such judgment is a mere nullity; but an appeal from such an illegal judgment will not be dismissed but instead, the void judgment will be reversed.” (Citation and punctuation omitted.) Bush v. State, 273 Ga. 861, 862 (548 SE2d 302) (2001). See, e.g., State v. James, 211 Ga. App. 149, 150 (2) (438 SE2d 399) (1993) (as trial court lacked jurisdiction to grant a motion to reconsider a defendant’s guilty plea, its judgment doing so was a nullity).
I am authorized to state that Presiding Judge Andrews and Judge Boggs join in this dissent.
Brandon A. Bullard, for appellee.

 See also OCGA § 15-11-34 (“Except as otherwise provided in [OCGA §] 17-10-14, achild shall not be committed to an adult correctional facility or other facility used primarily for the execution of sentences of persons convicted of a crime”).


 See Ga. Op. Atty. Gen. No. U96-5 (February 19, 1996). Further, I disagree with the majority because its holding would essentially render meaningless the trial court’s discretion in the first instance whether to sentence a defendant directly to the DJJ; any defendant under age seventeen sentenced to the DOC would go to the DJJ anyway pursuant to OCGA § 17-10-14(a) and, under the majority’s interpretation, still have the benefit of a reconsideration of his or her sentence under OCGA § 49-4A-9 (e).